Citation Nr: 1401224	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.  


ATTORNEY FOR THE BOARD

M. Purdum, Counsel











INTRODUCTION

The Veteran served on active duty from February 1990 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for DJD of the lumbar spine and assigned an initial noncompensable rating.  By an April 2012 rating decision of that RO, the initial rating was increased to 10 percent.  
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his June 2012 Substantive Appeal, the Veteran reported that he sought recent treatment back at "Fort Belvoir."  However, there are no post-service treatment records, VA, military, or private, associated with the claims file.  On remand, the Veteran should be provided an opportunity to identity any relevant post-service treatment records.

The Veteran was afforded a VA examination in November 2009.  In his June 2012 Substantive Appeal, he Veteran specifically requested a VA examination in order to reevaluate the severity of his lumbar spine disability.  He asserted that his lumbar spine disability had worsened.  On remand, the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected DJD of the lumbar spine. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any relevant post-service treatment records, either private, military, or VA.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any private treatment records he wishes VA to obtain on his behalf.  Advise the Veteran that he may submit his treatment records if he so chooses.  Attempt to obtain and associate with the claims file any identified treatment records.  If a negative response is received from any treatment facility, the Veteran should be notified and provided an opportunity to submit such records; and the claims file should be properly documented.  

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected DJD of the lumbar spine.  The examiner should note all relevant pathology, including any disabling effects; and all indicated tests, to include range of motion and neurological studies, should be conducted.  In this regard, the examiner should specifically comment upon the Veteran's incapacitating episodes, if any.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

